                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA

VANJE WRAY,                                   §
                                              §
               Plaintiff,                     §   Civil Action No. 3:19-cv-00436-GCM
                                              §
               v.                             §
                                              §
SIRIUS XM RADIO, INC.,                        §
                                              §
               Defendant.                     §
                                              §
                                              §


                                  STIPULATION TO DISMISS

TO THE CLERK:

       Pursuant to Rule 41(a)(1)(A)(ii), counsel for all parties hereto stipulate to the dismissal

with prejudice and with each party to bear its own costs and fees.


/s/ Martin Warf                           /s/ Mitchel E. Luxenburg
  Martin Warf, Esq.                         Mitchel E. Luxenburg, Esq.
  Nelson Mullins Riley & Scarborough, LLP Luxenburg & Levin, LLC
  P.O. Box 30519                            23875 Commerce Park Drive, Suite 105
  Raleigh, NC 27622                         Beachwood, OH 44122
  Phone: 919-877-3800                       Phone: 216-452-9301
  Email: martin.warf@nelsonmullins.com      Fax: 866-551-7791
  Attorney for the Defendant                Email: mitch@mluxlaw.com
                                            Attorney for Plaintiff
  Date: December 23, 2019
                                            Date: December 23, 2019



                                      BY THE COURT:



                                      _________________________
                                                              J.




           Case 3:19-cv-00436-GCM Document 6 Filed 12/23/19 Page 1 of 2
                              CERTIFICATE OF SERVICE

             I, Mitchel E. Luxenburg, Esquire, do certify that I served a true and correct copy of

the Stipulation of Dismissal in the above-captioned matter, upon the following via CM/ECF

system:



Martin Warf, Esq.
Nelson Mullins Riley & Scarborough, LLP
P.O. Box 30519
Raleigh, NC 27622
Phone: 919-877-3800
Email: martin.warf@nelsonmullins.com
Attorney for the Defendant


Dated: December 23, 2019                   By: /s/ Mitchel E. Luxenburg
                                           Mitchel E. Luxenburg, Esq.
                                           Luxenburg & Levin, LLC
                                           23875 Commerce Park Drive, Suite 105
                                           Beachwood, OH 44122
                                           Phone: 216-452-9301
                                           Fax: 866-551-7791
                                           Email: mitch@mluxlaw.com
                                           Attorney for Plaintiff




          Case 3:19-cv-00436-GCM Document 6 Filed 12/23/19 Page 2 of 2
